DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB on 06/06/2018. It is noted, however, that applicant has not filed a certified copy of the GB 18093138 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019, 01/20/2021 and 01/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The Drawings submitted on 06/03/2019 are deemed acceptable for examination.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a machine vision component that assesses” and “a spectrographic component that detects” in claims 1-11. This will be interpreted under 11(f) as software running on a processor. It is clear from the specification p.23 that these components refer to a computer related entity either hardware, or a combination of hardware and software.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the one or more sensors" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	To further prosecution “the one or more sensors” will be understood as “the monitoring”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In step 1 of the §101 analysis: YES.  Claims 1-11 is found to be directed toward a Machine, claims 12-16 are directed toward a method including at least one step, and claims 17-20 are directed toward a Machine. 
	Step 2A Prong One: Judicial Exception? Yes. Claim 1 recites “monitor wing and flight control surface from one or more vantage points to obtain full coverage of the wing”, “assesses condition of the wing and the flight control surface based on results of the one or more sensors”, and “detects leaks by monitoring airflow for traces of fuel or hydraulic fluid” which analyzed under Step 2A Prong One, is understood as reciting a mental process. Other than reciting “a memory that stores computer executable components”, “a processor, operably coupled to the memory, and that executes computer executable components stored in the memory”, “one or more sensors”, “a machine vision component” and “spectrographic component” which are understood under112(f) above as a general purpose computing device, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping. As a simplistic example, one could visually inspect the wing and airflow trailing the wing and assess the condition of the wing and possible leaks based on that inspection, in the mind. While the calculations of the limitations could be complex, there is nothing in the claims that requires the complexity beyond the performance of the human mind.
	Step 2A Prong Two: Integrated into a practical application? No. The claim recites additional elements of “a memory that stores computer executable components”, “a processor, operably coupled to the memory, and that executes computer executable components stored in the memory”, “one or more sensors”, “a machine vision component” and “spectrographic component” which are understood under112(f) above as a general purpose computing device, which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	Step 2B: Claim provides an Inventive Concept? No.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/analyzing data and use of a generic computer do not provide an inventive concept. The claims generically recite receiving of data by a computer. Thus, even when viewed as a whole, nothing in the claim adds significantly more ( I.e., an inventive concept) to the abstract idea.

	Claims 2-11 recite “compare actual deflection and demanded deflection to identify location of failure as a function of deviation of the actual deflection from the demanded deflection”, “classifies type of damage and identifies cause of damage”, “determines location of the damage based on sensor data from the one or more sensors”, “notifies the damage to flight crew or cabin crew”, which analyzed under Step 2A Prong One, is understood as reciting a mental process. The claims also recite “monitor landing gear”, and “monitor sound signature of the wing and the flight control surface”, this mere data gathering, which analyzed under Step 2A Prong One is understood as insignificant extra solution activity. Further the recitation of “transmits assessment data into a cloud to enhance learning capabilities”, is also understood as insignificant extra solution activity. The claim also recites additional elements of “one or more sensors are cameras”, “one or more sensors utilize at least one of: lidar, radar or ultrasound”, “one or more sensors are electromechanical sensors or digital sensors”, “one or more sensors are acoustic sensors”, which analyzed under Step 2A Prong Two, is understood as a generic types of sensors for performing their known role of gathering data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data, use of known parts to provide their known functions of gathering data, do not provide an inventive concept.

	Claims 12-20 are substantially similar to claims 1-11 above, and therefore rejected under §101 for the same reasons.
	
	Examiner suggests an additional limitation includes the performing of the action/ control operation based on the action signal (See Fig. 4; 318) may overcome this rejection.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because is directed to a signal per se, the computer programming product comprising a computer readable storage medium does not exclude a signal, and under its broadest reasonable interpretation the claims scope includes a signal.
Examiner suggests the phrasing “the computer programming product comprising a non-transitory computer readable storage medium” may overcome this rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 12-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al. ( US 20170259943 A1), hereinafter Fleck, in view of Baer et al. (US 20070076209 A1) hereinafter Baer.

Regarding claim 1, Fleck teaches a system, comprising: 
(Fig. 3B; 204 and [0017] memory unit and hardware processor… The memory unit 204 stores data and instructions readable by the processor 206); 
	a processor, operably coupled to the memory, and that executes computer executable components stored in the memory (Fig. 3B; 202 and [0017] memory unit and hardware processor … The memory unit 204 stores data and instructions readable by the processor 206), wherein the computer executable components comprise: 
	one or more sensors (fig. 3B; 102b) that monitor wing and flight control surface from one or more vantage points to obtain full coverage of the wing ([0016] “The at least one image sensor 102a-102b is installed on a portion of the aircraft 100 and is in electrical communication with the deformation controller 202. As described above, one or more image sensors 102a-102b may be installed on the vertical stabilizer 104 and/or on the horizontal stabilizers 106. In this manner, at least one wing 110a-110b is located in a field of view (FOV) 108a-108b of the at least one image sensor 102a-102b”); 
	a machine vision component (Fig. 3B; 202 Deformation Controller) that assesses condition of the wing and the flight control surface based on results of the one or more sensors ([0017] “the deformation controller 202 is configured to compare the captured wing image provided by one or more image sensors 102a-102b to a nominal wing image stored in the memory unit 204, and can determine a deformation of the at least one wing”); 
	
	Fleck does not teach a spectrographic component that detects leaks by monitoring airflow for traces of fuel or hydraulic fluid.

([0003] “The standard method detection of leaks is the use of mass spectrometers. Mass spectrometers have sufficient chemical specificity detection capability to allow detection of leaking amounts of GH2”) or hydraulic fluid.

	It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to use spectrometers to detect leaks, as taught by Baer, in the vehicle monitoring system of Fleck. One of ordinary skill in the art would have been motivated the detection of leaks as a critical safety system (Baer [0002]).

Regarding claim 8, Fleck in view of Baer teaches the system of claim 1.
	Fleck further teaches wherein the machine vision component classifies type of damage ([0024 a crack) and identifies cause of damage ([0024] “The system of claim 4, however, illustrates a feature of detecting whether one or more of the wings 102a-102e experienced a torqueing event (i.e., a force that twists the wing about a center axis). …  For example, an image sensors 102a-102b may generate a captured image of one or more of the wings 102a-102e. The deformation module 202 may then compare the captured wing image to a nominal wing image to determine not only whether one or more wings 102a-102e was torqued, but whether a wing 102a-102e experienced an excessive torque that may have cause formation of a crack”.

Regarding claim 9, Fleck in view of Baer teaches the system of claim 8.
	Fleck further teaches wherein the machine vision component determines location of the damage based on sensor data from the one or more sensors ([0023] “the deformation controller 200 may command the camera 102a-102b to zoom in on a portion of the wing 110a-110b in response to receiving the load event signal. In this manner, the deformation controller 200 may obtain a clearer image of the possible stress areas to determine if one or more cracks formed in the wings 110a-110b following the load event, e.g., high and/or sustained turbulence or a hard landing”).

Regarding claim 10, Fleck in view of Baer teaches the system of claim 9.
	Fleck further teaches further comprising a notification component that notifies the damage to flight crew or cabin crew (fig. 5; 516 “Send Alert”, and [0027] “an alert is output at operation 516 indicating the aircraft has been exposed to at least one high-stress or excessive stress incident. The alert may include, but is not limited to, a visual alert, a sound alert, and a physical alert”).

Claims 12-15 is the method for the system of claims 1, 8, 9, and 10, respectively. The limitations are substantially the same, there are rejected for the same reasons.

Claims 17-19 is a computer programming product (Taught by Fleck [0017] “The memory unit 204 stores data and instructions readable by the processor 206”) for the system of claims 1, 8, and 9 respectively. The limitations are substantially the same, there are rejected for the same reasons.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Baer and Jentink et al. (Jentink, H. W., et al. "In-flight non-intrusive measurement of wing dynamics and of the aileron and flap deflection and deformation." (2015)), hereinafter Jentick.
Examiner notes page numbers below refer to the page of the PDF file. 

Regarding claim 2, Fleck in view of Baer teaches the system of claim 1.

	Jentick teaches wherein the machine vision component uses inputs from the flight control surface to compare actual deflection and demanded deflection (p. 21, ¶5 “the transformed reference image is correlated with the measured image using the IPCT algorithm, yielding a deformation model for the rotated part and the deviations from the reference model of the individual areas of interest” to identify location of failure as a function of deviation of the actual deflection from the demanded deflection (p. 23 and 24, Fig 11 and p.22-p.23 “The residue after fitting this smooth surface will consist of the local deformations of the surface and the residual measurement errors.
These residues are presented in Figure 11”, Fig. 11, shows amount and area of deformation during a deflection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the deflection and deformation measurements as taught by Jentink in assessing the condition of a wing of Fleck in view of Baer. One of ordinary skill in the art would have been motivated as the technique “requires a small installation effort for the instrumentation and provides high bandwidth, high resolution and accurate results. The technique can be applied for the movable parts of the wing where both the deflection of the surface and the deformation can be determined” (Jentink p.3 Executive Summary).
	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Baer and Bartlett (GB 2398771 A).
Examiner notes page numbers below refer to the page of the PDF file. 


Regarding claim 3, Fleck in view of Baer teaches the system of claim 1.
	Fleck does not teach wherein the one or more sensors monitor landing gear.

	Bartlett teaches wherein the one or more sensors monitor landing gear (p.5, ¶2 “It is known for a ground manoeuvre camera system to be installed on some modern air transports to give a view of the main landing wheels and nose wheels. Cameras are located within fairings on the fuselage belly and tail plane Jo with the output from the camera which is preferably a video camera being connected to a monitor within the aircraft cockpit to allow the crew to observe the landing wheels and to take appropriate action”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used sensors to monitor the landing gear as taught by Bartlett in assessing the condition of the vehicle of Fleck in view of Baer. One of ordinary skill in the art would have been motivated “to allow the crew to observe the landing wheels and to take appropriate action” (Bartlett p.5, ¶2).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Baer and Rohm (US 20180171975 A1).

Regarding claim 4, Fleck in view of Baer teaches the system of claim 1.
	Fleck in view of Baer does not teach the specifics of wherein the one or more sensors are cameras that employ infrared for vision analysis in low visibility conditions.
	Rohn teaches wherein the one or more sensors are cameras that employ infrared for vision analysis in low visibility conditions ([0107]-[0122] “[0107] The following example measurement systems for detecting further example dangerous operating states can be used: … [0117] 3) installation and/or wing state or damage, soiling, wear, ageing: [0118] a) ultrasound measurement systems [0119] b) radar measurement systems [0120] c) cameras, in particular including IR cameras and/or laser measurement systems for surface area measurement”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used infrared cameras as taught by Rohm for the machine vision system of Fleck in view of Baer. One of ordinary skill in the art would have been motivated to use a known method of infrared cameras to yield predictable results of obtaining measurement/images during different visibility conditions.

Regarding claim 5, Fleck in view of Baer teaches the system of claim 1.
	Fleck in view of Baer does not teach wherein the one or more sensors utilize at least one of: 
		LIDAR, radar or ultrasound.

	Rohm teaches wherein the one or more sensors utilize at least one of: 
		LIDAR, radar or ultrasound ([0107]-[0122] “[0107] The following example measurement systems for detecting further example dangerous operating states can be used: … [0117] 3) installation and/or wing state or damage, soiling, wear, ageing: [0118] a) ultrasound measurement systems [0119] b) radar measurement systems [0120] c) cameras, in particular including IR cameras and/or laser measurement systems for surface area measurement”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used measurement systems as taught by Rohm for the machine vision 

Regarding claim 6, Fleck in view of Baer teaches the system of claim 1.
	Fleck in view of Baer does not teach wherein the one or more sensors are electromechanical sensors or digital sensors.

	Rohn teaches wherein the one or more sensors are electromechanical sensors ([0107] Dangerous operating states may be faults or other relevant influences on the installation. The following example measurement systems for detecting further example dangerous operating states can be used: [0108] 1) Load state of the wing through deformation (bending, twisting, oscillations, material stresses, flap status/state, underpressure and overpressure measurement): [0109] a) strain measurement using strain gauges)  or digital sensors.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used measurement systems as taught by Rohm for the machine vision system of Fleck in view of Baer. One of ordinary skill in the art would have been motivated to use a known methods of a strain measurement gauge to yield predictable results of obtaining measurement/images during different visibility conditions.

Regarding claim 7, Fleck in view of Baer teaches the system of claim 1.
	Fleck in view of Baer does not teach wherein the one or more sensors are acoustic sensors that monitor sound signature of the wing and the flight control surface.
([0107]-[0122] “[0107] The following example measurement systems for detecting further example dangerous operating states can be used: … [0117] 3) installation and/or wing state or damage, soiling, wear, ageing: [0118] a) ultrasound measurement systems [0119] b) radar measurement systems [0120] c) cameras, in particular including IR cameras and/or laser measurement systems for surface area measurement”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used measurement systems as taught by Rohm for the machine vision system of Fleck in view of Baer. One of ordinary skill in the art would have been motivated to use a known methods of infrared cameras, LIDAR, radar or ultrasound to yield predictable results of obtaining measurement/images during different visibility conditions.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck in view of Baer and Franke et al.  (US 20170148102 A1), hereinafter Franke.

Regarding claim 11, Fleck in view of Baer teaches the system of claim 1.
	Fleck does not teach wherein the machine vision component transmits assessment data into a cloud to enhance learning capabilities.
	Franke teaches the machine vision component (Fig. 1, 214 “Scanning System”) transmits assessment data into a cloud (Fig. 1; 102 Network -> Fig.1; 108 “Analytics Facility”, and [0138] “damage such as dents or other surface defects may be evaluated initially using rules, machine learning, or other techniques to determine what types of damage are present, to determine the repair options for each defect, and then to determine a cheapest overall repair for a panel or for an entire vehicle”, [0008] “damage assessment and repair process may include a scanning system configured to capture a pre-repair scan including a digital surface representation of a surface of an item and process the digital surface representation to distinguish a defect in the surface, and a remote resource coupled in a communicating relationship with the scanning system through a data network”) to enhance learning capabilities (to enhance learning capabilities is understood as intended use. However Franke does teach transmitting the assessment data to the cloud which is used by machine learning, it is generally known that machine learning can use new input data to enhance learning capabilities).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the assessment data to the cloud as taught by Franke from the machine vision system of Fleck in view of Baer. One of ordinary skill in the art would have been motivated to allow additional system to use or analyze the data (Franke (Fig. 1)).

Claim 20 is a computer programming product (Taught by Fleck [0017] “The memory unit 204 stores data and instructions readable by the processor 206”) for the system of claim 11. The limitations are substantially the same, there are rejected for the same reasons.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHON G FOLEY/               Examiner, Art Unit 3668